DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 11/04/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments regarding the valve of Goodall, the examiner disagrees. It appears that applicant is misrepresenting the disclosure of Goodall. Goodall is clearly describing the principal function of a valve that is to open and close a passage providing fluid flow. Goodall never limits the valve disclosed in paragraph 63 to any particular type of valve as asserted by applicant. Furthermore, the instant claim 1 does not require a particular type of valve. Therefore, assuming arguendo that the valve of Goodall was a shutoff valve, the valve as disclosed in paragraph 63 is still a functional equivalent to that of the valve of the instant claim 1.
In response to applicant’s argument that Goodall is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  In this case, the Goodall reference is drawn to the field of biofuel/biodiesel production as acknowledged by applicant at page 2 of applicant’s remarks. The instant invention is also drawn to the field of biofuel/biodiesel production (see applicant’s specification at (paragraphs [0006-0008, 0012-0014 and 0026]). Therefore, Goodall qualifies an analogous art.
.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant specification fails to provide support for the following claim elements: “one or more valves and a flash vessel arranged at a discharge of the heat exchanger”. In the Amendment filed on 11/04/2021, the Applicant did not point to any portion of the instant specification to indicate support for the claimed element. Furthermore, a review of applicants drawings only show support for one or more valves being arranged at the discharge of the heat exchanger (see applicants Fig. 1). It is clear from applicant’s Fig. 1 that the flash vessel is arranged at the discharge not at the discharge of the heat exchanger. Thus, one of ordinary skill in the art would reasonably conclude that Applicant was not in possession of the invention as claimed in the amended claim 1. This is a new matter rejection.
Claims 2-13 depend on independent claim 1, and are therefore rejected for the same reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 2011/0092726 A1) in view of Goodall et al. (WO 2008/130974 A2), herein referred to as Goodall and Friesth (US 2015/0143806).
Regarding claim 1, Clarke teaches a system (Abstract), comprising: an algae bioreactor (10) that contains an algae slurry (Paragraph [0101]; Paragraph [0113]); a heat exchanger (108) in fluid communication with the algae bioreactor (10) to receive the algae slurry from the algae bioreactor and heat and increase a pressure of the algae slurry (Paragraph [0173]); and a separator (116, 117) that receives the algae biomass from the flash vessel and separates oils from the algae biomass to generate a biofuel (Paragraph [0173]).
Clarke fails to explicitly describe an embodiment comprising one or more valves, or a flash vessel arranged at a discharge of the heat exchanger to flash the algae slurry and create steam and algae biomass. 
Goodall, however, teaches a system for producing biodiesel (Abstract) comprising one or more valves (Paragraph [0063]) and a flash vessel (504) in fluid communication with a discharge 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke to include the valves and flash vessel configuration described by Goodall to preheat raw materials for the first step of the biodiesel process or flash evaporation (Goodall: Paragraph [0067]).
Clarke in view of Goodall fails to explicitly describe one or more valves and a flash vessel arranged at a discharge of the heat exchanger and operable to decrease a pressure of the algae slurry and simultaneously create steam to lyse algae cells of the algae slurry to generate algae biomass.
Friesth teaches a system comprising a microalgae bioreactor (Paragraph [0636-0637]). Friesth also teaches that When the plant is operating in steady state, feed water at the cold inlet thermal temperature flows, or is pumped, through the heat exchangers in the stages and warms up via regeneration. When it reaches the brine heater it already has nearly the maximum temperature. In the brine heater, an amount of additional thermal energy is added, After the brine heater, the water flows through valves back into the stages which have ever lower pressure and temperature. As it flows back through the stages the water is now called concentrate otherwise generally referred to as brine, to distinguish it from the inlet water. In fact at each stage, as the brine enters, its temperature is above the boiling point at the pressure of the stage, and a small fraction of the brine water boils ("flashes") to steam thereby reducing the temperature until equilibrium is reached. The resulting steam is a little hotter than the feed water in the heat exchanger. The steam cools and condenses against the heat exchanger tubes, thereby heating the feed water as described earlier in a regenerative fashion enhancing operational efficiency (Paragraph [0134]). 

As to “operable to decrease a pressure of the algae slurry and simultaneously create steam to lyse algae cells of the algae slurry to generate algae biomass” the device disclosed by Clarke, Goodall and Friesth is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Clarke, Goodall and Friesth is capable of providing the operating conditions as listed in the intended use section of the claim.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
	Regarding claim 2, Clarke teaches the system as previously described, wherein the algae slurry comprises a concentration of 1-20 wt% algae (Paragraph [0310]).
	Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to optimize the concentration of algae within the slurry for the desired application and biofuel yield. 
Regarding claim 4, Clarke teaches the system as previously described, further comprising a pump (111) that draws the algae slurry from the heat exchanger (108) (Fig. 10; Paragraph 
Goodall, however, teaches a system for producing biodiesel (Abstract) comprising a pump that conveys the algae slurry to the heat exchanger (Fig. 5; Paragraph [0067]).
 It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke to include the component configuration described by Goodall to move the biomass through the system in the desired direction (Goodall: Paragraph [0067]).
Regarding claim 5, Clarke teaches the system as previously described, further comprising a control system in communication with at least one of the one or more valves and the pump to regulate a residence time of the algae slurry within the heat exchanger (Paragraph [0313]).
Regarding claim 6, Clarke teaches the system as previously described, further comprising a mechanical shearing device fluidly coupled to the flash vessel and operable to assist in lysing algae cells of the algae slurry (Paragraph [0023]; Paragraph [0026]; Paragraph [0027; Clarke teaches the use of abrupt pressure changes to induce lysis of the microorganisms, and also teaches the use of microjets, intense, localized heat, and using gravitational or centrifugal separation to further separate and concentrated lipids from within the microorganisms).
Regarding claim 8, Clarke teaches the system as previously described, further comprising a turbine fluidly coupled to the flash vessel to receive steam from the flash vessel and generate electrical power (Paragraph [0671]: System may include a turbine generator with cooling towers that condense water vapors in the flue gas to generate power).
Regarding claim 9, Clarke teaches the system as previously described, but fails to teach an embodiment comprising more than one heat exchanger in series with the flash vessel.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke to include the valves and flash vessel configuration described by Goodall to preheat raw materials for the first step of the biodiesel process or flash evaporation (Goodall: Paragraph [0067]).
Regarding claim 10, Clarke teaches the system as previously described, wherein the heat exchanger is selected from the group consisting of an electric heat exchanger, a fired heat exchanger, a solar heater, a geothermal heat exchanger, and any combination thereof (Paragraph [0038]).
Claims 3, 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke, Goodall and Friesth, further in view of Iglesias (WO 2012/151447 A2).
Regarding claim 3, Clarke teaches the system as previously described, except a second separator that is operable to receive the algae slurry and increase the concentration of the algae to 1-10 wt% (Paragraph [0310]). 
Clarke fails to teach an embodiment wherein said second separator fluidly interposes the algae bioreactor and the heat exchanger. 
Iglesias, however, teaches a reactor system for creating hydrocarbons and fuel from algae (Abstract), further comprising a separator that fluidly interposes the algae bioreactor and the heat exchanger (Fig. 5; Page 28, lines 14-24).

Alternatively, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a second separator that fluidly interposes the algae bioreactor and the heat exchanger, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Regarding claim 7, Clarke teaches the system as previously described comprising a separator (116, 117), but fails to explicitly teach an embodiment wherein the separator comprises at least one of an API oil-water separator and a three-phase decanter centrifuge.
Iglesias, however, teaches a reactor system for creating hydrocarbons and fuel from algae (Abstract) comprising an oil-water separator (Page 31, line 25-Page 32, line 2: teaches the use of an oil/gas/water separator; Page 38, lines 2-16: oil stabilization uses both density and ionic separation). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke to include the separator type described by Iglesias to ensure that all byproducts of the system can be properly separated and either stored or rerouted to be used in another part of the system (Iglesias: Page 31, line 25-Page 32, line 2).
Regarding claim 11, Clarke teaches the system of claim 1, further comprising: a parabolic mirror situated to reflect and redirect rays emanating from the sun toward a heat pipe to heat the algae slurry (Paragraph [0251]). Clarke fails to teach an embodiment wherein the heat exchanger is specifically a solar heater comprising a heat pipe.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke to include the solar heater described by Iglesias to provide the necessary heat to the system without additional electrical components (Iglesias: Page 12, line 1-19).
Regarding claim 13, Clarke teaches the system as previously described, but fails to explicitly describe an embodiment comprising an inline pig conveyable along the heat pipe to clear the heat pipe of fouling and debris. 
Iglesias, however, teaches a reactor system for creating hydrocarbons and fuel from algae (Abstract), comprising an inline pig conveyable along the heat pipe to clear the heat pipe of fouling and debris (Page 26, lines 4-5). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, as pigging helps remove scale and increases heat transfer within the heat pipe (Iglesias: Page 26, lines 4-5).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke, Goodall, Friesth and Iglesias, further in view of Fan (CN106745769A, with all citations directed to the English Machine Translation provided by Espacenet, attached to this Office Action).
Regarding claim 12, Clarke teaches the system as previously described, but fails to teach an embodiment wherein at least a portion of the solar heater is arranged within a greenhouse. Fan, however, teaches a system for culturing microalgae (Page 1, lines 22-28) comprising a solar heater arranged within a greenhouse (Page 2, lines 4-12; Page 3, lines 39-46). It would have been obvious .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796